Title: From Benjamin Franklin to Richard Neave & Son, 12 April 1781
From: Franklin, Benjamin
To: Neave, Richard, & Son


Gentlemen,
Passy, April 12. 1781.
I received a few Days since your Letter dated Bornier March 26. and am sorry to hear of your Difficulties. Mr. Wharton sail’d in the Ariel the 18th. of December last; we have yet no Account of his Arrival. I do not see any Reason to imagine that any Circumstance of the Peace when it is made, or any Laws to be made in America are likely to deprive you of your just right there. In the mean time I think ’tis a pity you are not there, or at least one of you to take care of them. I am persuaded you would find no Difficulty in recovering Debts from Mr. Carson or others able to pay.— I know of no body here that Wants Money in America; and who would be willing to purchase Bills on that Country. I hope you will soon have a satisfactory Account of the Arrival of M. Wharton and receive from him the assistance you have so much Reason to expect. I am, with Great Esteem, Gentlemen, &c
Messrs. Richard Neave & Son.
